Case 1:19-cv-00678-LPS Document 101 Filed 06/25/20 Page 1 of 2 PageID #: 839




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

                                  )
SILVERGATE PHARMACEUTICALS, INC., )
                                  )
               Plaintiff,         )
                                  )
     v.                           )
                                  )                         C.A. No. 19-678-LPS
                                  )
AMNEAL PHARMACEUTICALS LLC,       )
                                  )
               Defendant.         )
                                  )
                                  )

                           STIPULATION AND [PROPOSED] ORDER
                          TO TAKE FACT DEPOSITION OUT OF TIME

       IT IS HEREBY STIPULATED AND AGREED by and between the parties, through their

undersigned counsel and subject to the approval of the Court, that the Scheduling Order (D.I. 28,

as amended) is amended so as to permit the deposition of Kapil Gupta to be taken on or before

July 2, 2020.

       All other provisions and deadlines in the Scheduling Order shall remain unchanged

unless otherwise amended by Order of the Court.

MORRIS, NICHOLS, ARSHT                          YOUNG CONAWAY STARGATT
& TUNNEL LLP                                    & TAYLOR, LLP

 /s/ Megan E. Dellinger                           /s/ Samantha G. Wilson
Jack B. Blumenfeld (No. 1014)                   Anne Shea Gaza (No. 4093)
Megan E. Dellinger (No. 5739)                   Samantha G. Wilson (No. 5816)
1201 North Market Street                        Rodney Square
P.O. Box 1347                                   1000 North King Street
Wilmington, DE 19801                            Wilmington, DE 19801
(302) 658-9200                                  (302) 571-6600
jblumenfeld@mnat.com                            agaza@ycst.com
mdellinger@mnat.com                             swilson@ycst.com

Attorneys for Plaintiff                         Attorneys for Defendant

Dated: June 25, 2020
 Case 1:19-cv-00678-LPS Document 101 Filed 06/25/20 Page 2 of 2 PageID #: 840




             SO ORDERED this ___ day of __________, 2020.


                                             ___________________________________
                                             The Honorable Leonard P. Stark
                                             United States District Court Judge


26693051.1




                                         2
